Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment dated 05/07/2021 has been entered and considered for this Office Action. Accordingly, claim2 has been amended, claims 21 and 24-25 have been cancelled, and new claim 26 has been added. Claims 2-20, 22-23, and 26 are currently pending.
Preliminary Amendment
This Office action is responsive to the amendment filed on 05/07/2021. As directed by the amendment, claim 2 has been amended, claims 24-25 have been cancelled, and claim 26 has been added.  Thus, claims 2-20, 22-23, and 26 are presently pending in this application.
Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive. Applicant’s arguments are filed with regards to the amendments made in the preliminary amendment filed 05/05/2021. However, a second amendment was made to the claims and filed on 05/07/2021, which amends and in some places deletes the claim language that was amended or added in the claims filed 05/05/2021. Therefore, Applicant’s arguments fail to provide persuasive arguments with respect to the new claimset presented 05/07/2021. 
On page 7, Applicant alleges that Elliot is silent with regards to “a first (hollow) needle deployable from the single probe and from which a plurality of second needles are deployed (or extended out from)” because Elliot teaches a cannula that is to be introduced into a bodily cavity that “carries the tissue penetrating tip 114” and that the cannula appears to be part of the body of Elliot’s tissue ablation system and is not separately deployable therefrom. Examiner respectfully disagrees.
the first needle and the plurality of second needles are deployable from locations proximal of the visualization element to converge or diverge within tissue over a fibroid within the field of view of the visualization element” emphasis added for features not in the claim) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding applicant’s argument on pages 7-8 that Chin teaches away from the use of a “working channel tube” to carry more than one needle at a time. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Chin is soley relied upon for the teachings of the probe and ultrasonic transducer and their functions, and the path of the deploying needle. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, the skilled artisan would be capable of adapting the teachings in Chin to be of appropriate incorporation to the teachings of Elliot.
Applicant’s arguments for patentability of dependent claims 3-20, 22-23, and 26 solely rely on patentability of claim 2 by virtue of their dependency. In view of examiner's response to arguments and updated rejections as set forth below, claim 2 remains rejected, and as such the dependent claims 3-20, 22-23, and 26 similarly remain rejected.
	
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 19, 19, 20, 21, 22, 23, 24, 25, and 16, respectively of U.S. Patent No. 7,918,795 (hereinafter ‘795) in view of an alternative embodiment of ‘795. 
Claim 2 of the instant application requires a device for fibroid treatment, said device comprising:
a single probe having a distal end, a proximal end, and an axis, wherein the distal end is adapted to be introduced into a bodily cavity;
a visualization element within or on a distal portion of the probe, the visualization element capable of determining a location of a fibroid while the probe is in the bodily cavity; and a needle deployment array comprising a first needle deployable from the single probe and a plurality of second needles deployable from the first needle,
wherein the plurality of second needles are deployable to converge or diverge within tissue of a fibroid within the field of view of the visualization element, and
wherein the plurality of second needles are adapted to be withdrawn entirely back into the probe after use.

‘795 teaches a device for fibroid treatment (see ‘795 claim 16), said device comprising:
a single probe having a distal end, a proximal end, and an axis, wherein the distal end is adapted to be introduced into a bodily cavity; (see ‘795 claim 16: “a single sheath having a distal end, a proximal end, and an axis, wherein the distal end is adapted for transcervical introduction into a uterus”)
a visualization element within or on a distal portion of the probe, the visualization element capable of determining a location of a fibroid while the probe is in the bodily cavity (see ‘795 claim 16: 
a needle deployment array comprising a first needle and a second needle deployable from the sheath (see ‘795 claim 16: “and a needle deployment array consisting of two self-anchoring treatment needles which are deployable from spaced-apart locations on a side of the sheath consisting of two self-anchoring treatment needles which are deployable from spaced-apart locations on a side of the sheath”);
wherein the plurality of second needles are deployable to converge or diverge within tissue of a fibroid within the field of view of the visualization element (see ‘795 claim 16: “needles which are deployable from spaced-apart locations on a side of the sheath proximal of the visualization element to converge or diverge within tissue over a fibroid within the field of view of the visualization element”), and
wherein the plurality of second needles are adapted to be withdrawn entirely back into the probe after use (see ‘795 claim 16: “wherein the needles are adapted to be withdrawn entirely back into the sheath after use”).
The cited embodiment (claim 16) does not set forth a first needle deployable from the single probe and a plurality of second needles deployable from the first needle. However, in the embodiment presented in Figs. 2A-2D, ‘795 teaches a first needle deployable from the single probe and a plurality of second needles deployable from the first needle (see Col. 6, lines 38-42: “A hollow nitinol needle 32 is deployed through a lumen 34 in the sheath 10 as illustrated in FIG. 2B.  Thereafter, two hooked treatment needles 28 are deployed through the hollow needle 32 as illustrated in FIG. 2C and anchored against the fibroid 24.”).
Therefore, the skilled artisan would find it obvious to arrive at the invention as claimed in the instant application, and is rejected under double patenting in view of ‘795 as set forth above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “visualization element” in claim 2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the visualization element, the instant specification sets forth the following:
[0015] In a first aspect of the present invention, methods for minimally invasive identification and treatment of submucosal, intramural, or subserosal fibroids of the uterus are provided. A sheath, catheter, or probe may be transcervically introduced into the uterus. A location of the fibroid tumor may be determined by using a visualization element within or on the sheath. Preferably, the physician will be able to image the tumors transendometrially from within the uterine cavity. The visualization element may comprise an ultrasonic element or other visualization means, such as hysteroscopy, that is capable of producing a visual image. Once having identified the location, a portion of the sheath is steered to position at least one treatment needle at the determined location. The needle is anchored within the uterine tissue and the fibroid is treated with the needle. Fibroid treatment may take several forms as discussed in more detail below. Generally, each individual fibroid tumor will be navigated to, imaged, targeted and treated separately. It will further be appreciated that external imaging may be preformed prior to sheath introduction so as to initially “map” the location of the fibroid tumors.

Therefore, the “visualization element” in claim 2 will be understood to be an ultrasonic transducer or hysteroscope capable of producing a visual image, and reasonable equivalents therefor.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-15, 17-20, 22-23, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliot (US PG Pub 2004/0199179) and in further view of Chin et al., (US 6,171,249, hereinafter “Chin”) and Sloan et al., (US PG Pub 2006/0178665, hereinafter “Sloan”).
Regarding claims 2-4 and 26, Elliot, drawn to a steerable ablation probe (see Abstract) teaches a device 100 (see Fig. 1) for fibroid treatment (see paragraph [0009]) comprising:
a single probe 110 having a distal end (end near reference element 134), a proximal end (end near reference element 110), and an axis, wherein the distal end is adapted to be introduced into a bodily cavity (see paragraph [0034]: “It is noted that the use of a sharp tissue penetrating tip 114 allows the cannula 108 to penetrate through skin and underlying fascia, thereby facilitating a percutaneous introduction procedure.”);
wherein the plurality of second needles are deployable to converge or diverge within tissue of a fibroid (see paragraph [0060]: “Thus, manipulation of the steering assembly 122 causes the flexible section 316 to bend, and thus the needle electrodes 134 to deflect.”), 
wherein the plurality of second needles 134 are adapted to be withdrawn entirely back into the probe after use (see paragraph [0042]: “As illustrated in FIG. 2, longitudinal translation of the inner probe shaft 130 in the proximal direction 136 relative to the cannula 108, retracts the electrode array 132 into the distal end of the cannula 108.  When retracted within the cannula 108, the electrode array 132 is placed in a radially collapsed configuration, and each needle electrode 134 is constrained and held in a generally axially aligned position within the cannula 108 to facilitate its introduction into the tissue target site.”).

Sloan, drawn to an insertable tissue ablation system (see Abstract) teaches a first hollow needle 116 with an open distal end (“RF ablation cannulas 104, 106”: see paragraph [0018]; the word cannula implies a hollow tube and further arrays of tines are deployed from the RF cannula: see paragraph [0019]; further cannula 106 has a “sharp distal end 116” and therefore the cannula with a sharp distal end is interpreted to be a hollow needle), and the first needle 116 being deployable from the single probe (see paragraph [0018]: “The cannulas 104, 106 are extendable side by side, independently from one another, so that the distal end of each cannula may be positioned at a different desired site within a target tissue mass 102. For example, a sharp distal end 114 of the RF cannula 104 may be inserted and positioned at one end of the target tissue mass 102 just inside a surface thereof while the sharp distal end 116 of the RF cannula 106 is inserted further into the target tissue mass 102 to a location at the opposite end of the target tissue mass 102.” The cannula 106 is extended from the probe 100 past the location of previously placed cannula 104, and therefore is “deployable from the single probe”).
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the needle deployment array of Elliot to include the first needle being deployable from the single probe, as taught by Sloan, in order to position the deployment locations of the needles independently and at the desired target within the tissue mass, as recognized by Sloan.

Chin, drawn to an ultrasound probe with a working channel for a needle (see Abstract and Fig. 4C) teaches a probe 30 comprising a visualization element 112 within or on a distal portion of the probe 30 (see Fig. 4C) comprising an ultrasonic transducer that is a phased array transducer having 64 elements or a mechanically scanned transducer (see Col. 3, lines 27-31 “Referring to FIG. 4A, a laparoscopic ultrasound probe 30 incorporating features of the present invention is shown.  The probe 30 includes a handle section 32, a rigid shaft section 34, a deflectable or bendable neck 36, and a distal end ultrasound section 38.”), and treatment needle 66, the visualization element capable 112 of determining a location of a fibroid while the probe is in the bodily cavity (see Col. 4, lines 34-40: “More specifically, the surgeon would preposition the ultrasound section 110 relative to the target area B using the ultrasound image and the computer generated image 66' before extending the needle 66 from the tube 46.  Only after the computer generated image 66' is aligned onto the target area B would the surgeon then extend the needle.”); and the treatment needles 66 being deployable from locations proximal of the visualization element 112 (see Fig. 4C; see also Annotated Fig. 4C below).
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the probe of Elliot to include the visualization element and arrangement of elements as taught in Chin, in order to allow for visualization of the needle as it is advancing into the treatment area, as recognized by Chin (see Col. 4: “The needle 66 passes through the working channel formed by the tube 46 and exits next to the transducer array 112.  More specifically, the path of the needle 66 will always extend into an image path of the transducer array 112.”).


    PNG
    media_image1.png
    333
    628
    media_image1.png
    Greyscale


Regarding claims 5 and 15, Elliot teaches at least one of the at least two treatment needles has an arcuate geometry when deployed which resists displacement (see Fig. 3; see also paragraph [0040]: “For example, each electrode 134 can be composed of a single wire that is formed from resilient conductive metals having a suitable shape memory. For example, each electrode 134 can be composed of a single wire that is formed from resilient conductive metals having a suitable shape memory.”).

Regarding claim 6, Elliot teaches the treatment needles each comprise an electrode (see paragraph [0039]: “Referring back to FIGS. 2 and 3, the inner probe 110 comprises a reciprocating shaft 130 and an array 132 of tissue penetrating needle electrodes 134 extending from the distal end of the shaft 130.”).

Regarding claim 7, Elliot teaches the treatment needles being formed from a number of different materials (see paragraph [0040]: “or example, each electrode 134 can be composed of a single wire that is formed from resilient conductive metals having a suitable shape memory.  Many different In re Leshin, 125 USPQ 416.

Regarding claim 8 and 17-18, Elliot teaches the treatment needle delivers ablative energy to the fibroid wherein the ablative energy is electrical, radiofrequency (RF), laser, microwave, freezing or cryogenic, ultrasound, high frequency ultrasound (HIFU), or radiative (see paragraph [0061]: “The treatment region can also include regions that require soft-tissue ablation such as in procedures involved with orthopedics, pain-management (e.g., spinal disk shrinkage), trans-vaginal ablation of uterine fibroids…” See also paragraph [0011]: “In the preferred methods, the tissue region is ablated using RF energy.  Other types of ablative techniques can be used, including laser energy, microwave energy, and chemical solutions.” See also paragraph [0067]: “The RF generator 104 is then connected to the RF connector 144 on the handle assembly 106, and operated to create a lesion within the treatment region TR.  If the treatment region TR is significantly larger than the maximum area that the electrode array 132 is capable of circumscribing, the cannula 108, with the electrode array 132 retracted, will need to be repositioned, and the electrode array 132 redeployed in a different position within the treatment region TR.  The RF generator 104 will then be operated again to create a second lesion in the treatment region TR.  These steps will be repeated as necessary in order to ablate the entirety of the treatment region TR.”).

claims 9 and 10, Elliot teaches the probe, visualization element, and treatment needle can be integrally formed or separate, modular components (see paragraph [0056]: “Although the tissue penetrating tip 114 has been previously described as integrally being formed with the distal end of the cannula 108, the tissue penetrating tip can be located on a separate structure, such as a trocar.”).

Regarding claims 11 and 22, Elliot teaches the probe is steerable, rotatable, deflectable, flexible, pre-shaped, or pre-formed (see paragraph [0008]: “The probe optionally comprises a steering mechanism for actively flexing the flexible section of the shaft.  The steering mechanism may be configured to flex the flexible section of the shaft in a single direction or multiple directions.”).

Regarding claim 12, Elliot teaches the needle deployment array consists of two treatment needles 134 (see Fig. 3, Elliot shows two treatment needles 134. It is not beyond the scope of the skilled artisan to modify Elliot to have only two needles, as Elliot teaches more than one needle, and the presence of more than two needles does not preclude the reference from reading on the claim). 

Regarding claim 13, Elliot teaches at least one of the treatment needles is self-anchoring (see paragraph [0041]: “The distal ends of the needle electrodes 134 may be honed or sharpened to facilitate their ability to penetrate tissue.” The needle electrodes cut through the tissue to be in the correct location, and the curving of the needle electrodes as they are deployed anchors the needle electrode into the fibroid or treatment zone).

Regarding claim 14, Elliot teaches at least one treatment needle of the at least two treatment needles is configured to deliver at least one therapeutic agent (see paragraph [0011]: “In the preferred methods, the tissue region is ablated using RF energy.  Other types of ablative techniques can be used, chemical solutions.” Emphasis added. Additionally, “therapeutic agent” can also be interpreted as ablation energy, as the energy is an “agent” used for therapeutic purposes).

Regarding claim 19, Elliot does not explicitly set forth that the device is configured to be minimally invasive. However, as Elliot teaches using an imaging system to identify the exact location of the treatment and allow precise placement of the treatment device prior to treatment, the skilled artisan would ascertain that the probe used in Elliot is designed to be minimally invasive in order to treat only the volume needing to be treated (see paragraph [0061]).

Regarding claim 20, Elliot teaches the device being configured to be introduced into the bodily cavity through an orifice (see paragraph [0043]: “As illustrated in FIG. 3, longitudinal translation of the inner probe shaft 130 in the distal direction 138 relative to the cannula 108 deploys the electrode array 132 out of the distal end of the cannula 108.” The “orifice” is interpreted broadly to be the opening of the cannula that the inner probe deploys from, in order to make contact with the bodily cavity”).

Regarding claim 23, Elliot is silent with regards to the visualization element being configured to provide a real-time image of the bodily cavity while the probe is in the bodily cavity. However, as modified by Chin, Chin sets forth the visualization element being configured to provide a real-time image of the bodily cavity while the probe is in the bodily cavity, as Chin teaches visualizing the needle as it deploys into the target tissue (see Col. 4: “The needle 66 passes through the working channel formed by the tube 46 and exits next to the transducer array 112.  More specifically, the path of the needle 66 will always extend into an image path of the transducer array 112.”). Therefore, as modified by Chen, the modified Elliot would teach the limitations of the claim.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Elliott in view of Chin and Sloan, as applied to claims 2-15, 17-20, 22-23 and 26 above, and further in view of Edwards et al., (US PG Pub 2002/0183735, hereinafter “Edwards”).
The modified Elliot discloses the invention as claimed, however is silent with regards to at least one treatment needle of the at least two treatment needles is configured to measure tissue impedance.
Edwards teaches a method for minimally invasive treatment of uterine fibroids that comprises a sensor for monitoring the tissue impedance and temperature of a tissue to determine the control parameters which are used by feedback technique to control delivery of energy for ablations and fluids for cooling or hydration.
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify a method for minimally invasive treatment of uterine fibroids of Elliott to include a sensor for monitoring the tissue impedance to determine the control parameters, which are used by feedback technique to control delivery of energy for ablations (at tissue targeting) and fluids for cooling or hydration, as recognized by Edwards.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793